                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

RONNIE FORD and
PAULA FORD                                                                             PLAINTIFFS

v.                                 Case No. 3:18-cv-00244-KGB

WRIGHT MEDICAL TECHNOLOGY
INC., A Delaware corporation                                                          DEFENDANT

                                               ORDER

        Before the Court is plaintiffs Ronnie Ford and Paula Ford’s notice of dismissal of claims

against defendant Wright Medical Technology, Inc. (Dkt. No. 6). The Fords seek to dismiss with

prejudice all claims against Wright Medical Technology, Inc. (Id., ¶ 1). The Fords assert that the

parties shall bear their own costs and fees incurred with respect to this matter (Id., ¶ 2).

        For good cause shown, the Court grants plaintiffs’ motion to dismiss (Dkt. No. 3). The

Fords’ claims are hereby dismissed with prejudice. There are no pending claims between any

parties to this action; therefore, this action is terminated.

        It is so ordered this 3rd day of February, 2020.



                                                        _______________________________
                                                        Kristine G. Baker
                                                        United States District Judge
